Title: From Thomas Jefferson to Mary Barclay, 24 November 1787
From: Jefferson, Thomas
To: Barclay, Mary



Nov. 24. 1787.

Mr. Jefferson’s compliments to Mrs. Barclay. He has been expecting her draught for 724₶-7s-6d since she did him the honour to write to him; but not receiving it he fears she may have waited an answer from him. He is ready to pay it at any moment, as he shall be to answer any further calls she may have occasion to make. He wishes health and happiness to herself, the young ladies and family.
